Citation Nr: 1446508	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-03 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for diabetes mellitus including as due to exposure to herbicide.  

3.  Entitlement to service connection for jungle rot, claimed as foot fungus. 

4.  Entitlement to service connection for pseudofolliculitis barbae. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	American Red Cross

ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971, to include service in the Republic of Vietnam.  He also had additional reported service in the Army Reserve from 1972 to 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals VA treatment records dated through March 2013 as well as genitourinary and posttraumatic stress disorder Disability Benefits Questionnaire (DBQ) reports dated in March 2014.  Such documents were added to the Veteran's Virtual VA claims file after the issuance of the December 2011 statement of the case.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R.      § 20.1304(c) (2013).  However, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that the Veteran completed an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in August 1981 identifying the American Red Cross as his representative.  This appointment was made without limitation.  In February 2014, the American Legion submitted a Statement of Accredited Representative in Appealed Case (VA Form 646).  As a new VA Form 21-22 appointing the American Legion as the Veteran's representative has not been received and there is otherwise no indication that the Veteran has withdrawn his power of attorney, the American Red Cross remains the representative in this matter.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  The list of conditions presumed to be related to herbicide exposure includes diabetes mellitus type II but does not include hypertension.  See 38 U.S.C.A. § 1116; 38 C.F.R.  §§ 3.307, 3.309.  

With regards to the claims for service connection for diabetes mellitus and hypertension, the Veteran has alleged that such disorders are the result of his exposure to herbicides in Vietnam.  In the alternative, he has argued that his hypertension had its onset during active duty service.  First, it is unclear whether the Veteran has a current diagnosis of diabetes mellitus type II.  A March 2013 VA "problem list" includes diabetes mellitus with an onset date in 2012 and VA examinations conducted in March 2014 note the Veteran's reports that he had been diagnosed with diabetes; however, the clinical evidence of record does not reflect a definite diagnosis of diabetes mellitus.  As for hypertension, the Veteran's June 1971 service discharge examination documents a blood pressure reading that appears to be 138/86 but is difficult to read.  A July 1975 Reserves Quad examination noted his blood pressure to be 158/86.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a current diagnosis of diabetes mellitus and the etiology of his claimed hypertension.

With regards to the claims for service connection for jungle rot and pseudofolliculitis barbae, the Veteran has alleged that the environmental conditions in Vietnam caused his jungle rot and that being forced to shave daily resulted in face bumps.  He also has alleged suffering from such foot symptoms since service.  Service treatment records reflect findings regarding callous formations on the right heel in August 1970.  The Board notes that both skin abnormalities are capable of observation by a lay person, and the described conditions are consistent with prolonged duty in a hot jungle environment or daily shaving.  Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed jungle rot and pseudofolliculitis barbae.

The Board notes that the Veteran was provided with a VA audiology examination in October 2009 to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  Following an examination and a review of the Veteran's claims file, the audiologist opined that the Veteran's hearing loss and tinnitus were not related to service as he had normal hearing at service discharge.  This opinion, however, contained no rationale.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   On remand, an addendum opinion addressing the etiology of the Veteran's claimed bilateral hearing loss and tinnitus should be obtained.

Additionally, due to the length of time which will elapse on remand, updated VA treatment records dated from March 2013 to the present from the Jackson, Mississippi VA Medical Center should be obtained for consideration in the Veteran's appeals.

Finally, as noted in the Introduction, additional VA treatment records dated through March 2013 were associated with the record following the issuance of the December 2011 statement of the case.  Therefore, in the readjudication of the Veteran's appeal, the AOJ should consider the entirety of the evidence, to include such associated with the record since the issuance of the December 2011 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Jackson VA Medical Center dated from March 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.   Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hypertension as well as the nature of his claimed diabetes mellitus.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify whether the Veteran suffers from diabetes mellitus, type II.  The examiner should identify all such disorders that have been present at any time since December 2008.

b)  For the claimed hypertension, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service, to include his in-service exposure to herbicides.  The examiner should specifically address the blood pressure readings noted in the June 1971 service discharge examination and July 1975 Reserves Quad examination.

c)  Did hypertension manifest within one year of the Veteran's service separation in July 1971?  If so, describe the manifestations.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  Following the receipt of any additional records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed jungle rot and pseudofolliculitis barbae.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary. 

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses associated with the claimed jungle rot and/or pseudofolliculitis barbae.  The examiner should identify all such disorders that have been present at any time since December 2008.

b)  For the claimed jungle rot and/or pseudofolliculitis barbae, the examiner should offer an opinion as to whether such is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service.  The examiner should specifically consider the Veteran's contention that his jungle rot is the result of the hot jungle environment in Vietnam and that the pseudofolliculitis barbae is the result of the military grooming standards requiring shaving.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  Following the receipt of any additional records, return the claims file, to include a copy of this remand, to the October 2097 VA examiner for an addendum opinion.  If the examiner who drafted the October 2009 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not  (i.e., there is a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and/or tinnitus are related to his in-service acoustic trauma.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

The examiner must provide a complete rationale for all opinions and conclusions reached.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such associated with the record since the issuance of the December 2011 statement of the case.   If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



